MCDONALD, J.,
concurring and dissenting. I concur in part I of the majority opinion. I dissent, however, as to part II. The majority concludes that the defendant must be saddled with his plea of guilty and receive *315a greater sentence than that for which he bargained because he failed to appear for sentencing. The majority thereby ignores the essential nature of a plea bargain, which is to exchange a guilty plea for an agreed upon sentence.
It is apparent from the rules of practice1 that the sentence specified in the plea agreement is the essential quid pro quo for the defendant’s giving up his right to a trial and all of his constitutional protections. The rules of practice also explicitly provide that the judge must allow the defendant to withdraw his plea if the sentence to be imposed is to exceed that specified in the plea agreement. See Practice Book § 721 (3).2 Practice Book § 698 further provides that if the judge rejects the plea agreement, he shall inform the parties, advise the defendant personally in open court that the court is not bound by the plea agreement and then afford the defendant the opportunity to withdraw his plea.3
*316In this case, when the defendant attempted to withdraw his plea, the trial court denied the motion, stating that the defendant was advised at the time of his plea that the court would not be bound by the agreed sentence if the defendant failed to appear for sentencing. At the time of his plea, however, the trial court had made the following statement to the defendant: “Now, if I give you more than fifteen [years] after eight and three probation, you can take your plea back. Understand that? ... As long as I give you that sentence you can’t take your plea back by saying I violated the plea agreement. You understand that?” The defendant replied, “Yes, sir.”
Given the explicit language of the rules of practice upon which it could be expected defense counsel would rely, and the court’s less than explicit language, I cannot find that the defendant knowingly, intelligently and voluntarily entered into a plea bargain under which he could receive a maximum sentence should he fail to appear. As the majority concedes, at the time of the plea, the defendant was not informed in so many words that, should he fail to appear for sentencing, he could not withdraw his plea. In the record, I fail to find any such words. The defendant, on this record, was told only that the court would not be bound to the plea bargain sentence if he failed to appear.
Furthermore, if conditions to plea bargains, such as the court finds here, are to attach, in fairness they should be spelled out explicitly in language clear enough for the defendant, who after all is the party to the agreement, to understand. The record here reveals a defendant who has a high school diploma, yet the majority expects him to read into the judge’s remarks *317that his plea was carved in stone should he fail to appear.
Although the defendant moved to withdraw his plea on the ground that he was under the influence of drugs, the court made it clear when it denied the motion that it recognized why the motion was made. The court stated: “If it’s simply his word to say that he was under the influence, I know why he’s saying that, because he was facing fifteen after eight as part of a plea agreement and now he’s facing forty years. So, he’s here to do whatever he can to have his plea withdrawn because he’s concerned I may give him close to forty years in prison.” In these circumstances, I would find the defendant moved to withdraw his plea because he was faced with a maximum sentence of forty years rather than the agreed on sentence of fifteen years suspended after eight year’s.
Moreover, § 698 explicitly requires the trial court to afford the defendant an opportunity to withdraw his plea if the court rejects the plea agreement. See State v. Reid, 204 Conn. 52, 59, 525 A.2d 528 (1987); Miller v. Commissioner of Correction, 29 Conn. App. 773, 781, 617 A.2d 933 (1992). The court failed to follow this mandate and, in fact, denied the defendant’s motion to withdraw his plea
This decision fails to consider the realities of plea bargaining, the reasonable expectations of the parties, and the fairness that should be the hallmark of any system of justice.
Accordingly, I dissent.

 Practice Book § 696 provides: “If the judicial authority accepts the plea agreement, he or she shall embody in the judgment and the sentence the disposition provided for in the plea agreement or another disposition more favorable to the defendant than that provided for in the plea agreement.”


 Practice Book § 721 provides: “The grounds for allowing the defendant to withdraw his or her plea of guilty after acceptance are as follows:
“(1) The plea was accepted without substantial compliance with Sec. 711;
“(2) The plea was involuntary, or it was entered without knowledge of the nature of the charge or without knowledge that the sentence actually imposed could be imposed;
“(3) The sentence exceeds that specified in a plea agreement which had been previously accepted, or in a plea agreement on which the court had deferred its decision to accept or reject the agreement at the time the plea of guilty was entered;
“(4) The plea resulted from the denial of effective assistance of counsel;
“(5) There was no factual basis for the plea; or
“(6) The plea either was not entered by a person authorized to act for a corporate defendant or was not subsequently ratified by a corporate defendant.” (Emphasis added.)


 Practice Book § 698 provides: “If the judicial authority rejects the plea agreement, he or she shall inform the parties of this fact; advise the defendant personally in open court or, on a showing of good cause, in camera that the court is not bound by the plea agreement; afford the defendant the *316opportunity then to withdraw the plea, if given; and advise the defendant that if he or she persists in a guilty plea or plea of nolo contendere, the disposition of the case may be less favorable to the defendant than that contemplated by the plea agreement.”